                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


SONYA NELMS, #410644,

               Petitioner,

v.                                                  CASE NO. 2:20-CV-10069
                                                    HONORABLE VICTORIA A. ROBERTS

SHAWN BREWER,

            Respondent.
__________________________________/

     OPINION AND ORDER DISMISSING THE HABEAS CASE AS DUPLICATIVE,
         DIRECTING THAT THE FILING FEE BE FILED IN A PRIOR CASE,
             DENYING A CERTIFICATE OF APPEALABILITY, AND
        DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Michigan prisoner Sonya Helms (“Petitioner”) has filed a pro se Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 asserting that she is being held in violation of her

constitutional rights. In her pleadings, she challenges her Wayne County Circuit Court convictions

for manslaughter, felon in possession of a firearm, and possession of a firearm during the

commission of a felony for which she was sentenced to two years six months to 30 years

imprisonment, a concurrent term of five to 10 years imprisonment, and a consecutive term of two

years imprisonment in 2017.

       Petitioner, however, has already filed a federal habeas action challenging the same

convictions and sentences, which is pending in federal court. See Nelms v. Brewer, Case No. 4:19-

CV-13331 (E.D. Mich.) (Leitman, J.). In that case, Judge Leitman issued a deficiency order

requiring Petitioner to either pay the filing fee or to submit an application to proceed without

prepayment of the filing fee. Petitioner did not comply with that order, so Judge Leitman recently
issued a second deficiency order. It appears that Petitioner either feared that her case had been

dismissed or was attempting to correct the deficiency when she submitted the instant pleadings along

with the required filing fee.

        The instant case must be dismissed as duplicative to the pending habeas action. See, e.g.,

Flowers v. Trombley, 2006 WL 724594, *1 (E.D. Mich. March 17, 2006) Harrington v. Stegall,

2002 WL 373113, *2 (E.D. Mich. Feb. 28, 2002); see also Davis v. United States Parole Comm’n,

870 F.2d 657, 1989 WL 25837, *1 (6th Cir. March 7, 1989) (district court may dismiss habeas

petition as duplicative of pending habeas petition when second petition is essentially same as first

petition). Petitioner’s filing fee should be submitted in her previously-filed case before Judge

Leitman. Petitioner may not challenge the same convictions in two different habeas actions.

Accordingly, the Court DISMISSES this case without prejudice. The Court DIRECTS the Clerk’s

Office to re-file Petitioner’s paid filing fee for this case in Case No. 4:19-CV-13331 for further

review. The Court makes no determination as to the merits of Petitioner’s habeas claims. This case

is closed.

        Before Petitioner may appeal, a Certificate of Appealability (“COA”) must issue. See 28

U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court

denies relief on procedural grounds without addressing the merits, a COA should issue if it is shown

that jurists of reason would find it debatable whether the petitioner states a valid claim of the denial

of a constitutional right, and that jurists of reason would find it debatable whether the court was

correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists

could not debate the correctness of the Court’s procedural ruling. Accordingly, the Court DENIES


                                                   2
a certificate of appealability. The Court also DENIES leave to proceed in forma pauperis on appeal

as any appeal from this non-prejudicial dismissal cannot be taken in good faith. See Fed. R. App.

P. 24(a).

       IT IS SO ORDERED.



                                                    s/ Victoria A. Roberts
                                                    VICTORIA A. ROBERTS
                                                    UNITED STATES DISTRICT JUDGE

Dated: January 31, 2020




                                                3
